689 S.E.2d 877 (2009)
STATE
v.
Ronnie Wallace LONG.
No. 265PA09.
Supreme Court of North Carolina.
December 22, 2009.
Elizabeth F. Parsons, Daniel P. O'Brien, Assistant Attorneys General, for State of North Carolina.
Katherine Jane Allen, Assistant Appellate Defender, Marilyn G. Ozer, Chapel Hill, for Ronnie Wallace Long.
The following order has been entered on the motion filed on the 22nd of December 2009 by Defendant-Appellee for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference this the 22nd of December 2009."
Defendant-Appellee shall have up to and including the 25th day of January, 2010 to file and serve his/her brief with this Court.